Citation Nr: 0430139	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative changes of the cervical spine 
(C6 and T1) with radiculopathy and right ulnar neuropathy.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1998 to August 
2001.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

The service-connected degenerative changes of the cervical 
spine with radiculopathy and right ulnar neuropathy is shown 
to be productive of moderate recurrent attacks or 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks in the past twelve 
months, with full range of motion without pain.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected degenerative changes of the cervical 
spine (C6 and T1) with radiculopathy and right ulnar 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001); Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in January 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent information was not received.  The veteran 
was notified that a VA examination was required and one was 
conducted in March 2002.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In August 2003, the veteran was granted service connection 
for degenerative changes of the cervical spine (C6 and T1) 
with radiculopathy and right ulnar neuropathy, with a 
disability evaluation of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 1, 2001.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective September 23, 2002.  Id.  Effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  68 Fed. Reg. 51,454-51,458 (2003).

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25,179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33,422 (2000).

Since the veteran's claim has been pending since December 
2001, the RO addressed the veteran's claim for increase under 
the old criteria in the Schedule effective prior to September 
23, 2002, those effective as of September 23, 2002, and the 
current regulations, which were effective September 26, 2003.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 30 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  A 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  Moderate, recurrent attacks warrant a 20 percent 
evaluation, whereas mild attacks are assigned a 10 percent 
evaluation, and a cured post-operative condition is 
noncompensable.

Private medical evidence dated in August 2001 diagnosed the 
veteran as having an "abnormal study."  Specifically, the 
private physician wrote, "Findings are consistent with a 
right C8-T1 radiculopathy.  The possibility of an ulnar 
entrapment neuropathy at the wrist cannot be excluded."  
Another private physician report dated in November 2001 
indicated that the veteran's subjective symptoms included an 
ulnar neuropathy "for the past couple of years."  The 
veteran reported that he experienced no motor deficits with 
his "[right] CAT-1 radiculopathy with a possibility of ulnar 
entrapment neuropathy."  The veteran reported sensory 
problems related in the ulnar distribution, "basically in 
the palm of his hands, sometimes radiating down to his 
fingers, other times radiating up towards his elbow."  The 
veteran denied trauma or injury.  A diagnosis of ulnar 
neuropathy and CAT-1 radiculopathy was assigned.

Upon VA examination in March 2002, the veteran reported that 
he had fractured his elbow at the age of 12 years, but had 
experienced no other trauma since that time.  He reported 
paresthesias in the forearm and the entire right hand, 
"mostly ulnar and medial distributions."  Pain in the 
medial condyle of the right elbow, in the palm of the right 
hand, and in the ventral or palmer aspect of the fourth and 
fifth fingers was also reported.  Upon objective physical 
examination, the elbow appeared normal and there was no 
evidence of a fracture or a healed fracture.  Neck films, 
however, showed an abnormality at C7-T1, including some 
narrowing and some degenerative joint disease in this area.  
The physician further noted, "There may be slight 
straightening of the curve.  The range of motion is 
supernormal.  [The veteran] flexes fully and extends fully 
beyond the normal values and tight and left flexions and 
rotations are all completely normal.  They are painless 
too."  It was also noted that the veteran had not had to 
take any time off from work due to periods of disability.  
The final diagnosis was "paresthesias of the hand 
correlating with radiological findings at C6 and T1, namely 
mild degenerative joint disease and posterior compression.  
This is not normal for a man of his age."

Magnetic resonance imaging (MRI) of the cervical and thoracic 
spine was ordered at the March 2002 examination, and 
ultimately conducted in May 2002.  Results of the thoracic 
MRI showed that vertebral body heights, signal, and alignment 
were unremarkable.  Cord signal and caliber were normal 
throughout the visualized region and conus medullaris 
terminated at L1.  Degenerative disc changes were noted at 
multiple levels throughout the thoracic region, all without 
neural impact.  Due to "some facet hypertrophy, there [was] 
a mild neural foraminal narrowing bilaterally at T9-10.  
Otherwise, the neural foramina are patent."  Results of the 
cervical MRI showed that "the only finding was a posterior 
compression of C7 [with] some [degenerative joint disease] of 
the area."  Additionally, "there [were] mild diffuse disc 
bulges at C3-4, C5-6 and C6-7, all without neural impact.  
All of the neural foramina are widely patent.  The exam is 
otherwise unremarkable."

As discussed above, the veteran's degenerative changes of the 
cervical spine (C6 and T1) with radiculopathy and right ulnar 
neuropathy was assigned a 20 percent disability evaluation.  
On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  However, a 40 percent evaluation is 
assigned when there is severe disability with recurrent 
attacks and only intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) (2002).  As the medical evidence 
showed that the veteran did not experience pain on cervical 
range of motion, some pain and paresthesias of the hand and 
forearm, but had not had to miss any work due to periods of 
disability, a higher evaluation of 40 percent is not 
warranted under Diagnostic Code 5293 in effect prior to 
September 23, 2002.

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Specifically, a 60 percent evaluation may be assigned when 
there is evidence of intervertebral disc syndrome with 
incapacitating episodes have a total duration of at least six 
weeks during the past 12 months; and a 40 percent evaluation 
is assigned when the incapacitating symptom episodes last at 
least four weeks, but less than six weeks.  A 20 percent 
evaluation is warranted when the incapacitating episodes have 
a total duration of at least two weeks within the past 12 
months, and a 10 percent rating is assigned when the 
incapacitating episodes last at least one week, but less than 
two weeks within the last 12 months.  There is no new medical 
evidence associated with the claims file relevant to the time 
period September 23, 2002 to September 26, 2003, or, the time 
between the effective dates of the regulatory changes.  Given 
that the medical evidence already discussed showed that the 
veteran did not experience pain on cervical range of motion, 
did experience some pain and paresthesias of the hand and 
forearm, but had not had to miss any work due to periods of 
disability, a higher evaluation of 40 percent is also not 
warranted under Diagnostic Code 5293 in effect after 
September 23, 2002, but before September 26, 2003.

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The regulations effective September 23, 2002 remained 
essentially unchanged in the revisions effective on September 
26, 2003.  In June 2004, a correction was published to 
reinstate material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 
32,449 (2004).

Under the revised rating criteria, effective September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine and a 50 
percent evaluation is assigned for lumbosacral strain when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent evaluation is for assignment for 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine is shown.  A 30 percent evaluation is for assignment 
when forward flexion of the cervical spine is 15 degrees or 
less, or favorable ankylosis of the entire cervical spine is 
found.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Plate V (2004).

The medical evidence of record shows that the veteran's range 
of motion is within normal limits.  Therefore, the veteran's 
service-connected degenerative changes of the cervical spine 
(C6 and T1) with radiculopathy and right ulnar neuropathy 
have been appropriately evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In June 2004, a correction was published to 
reinstate material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 
32,449 (2004).  The regulations effective September 23, 2002 
remained essentially unchanged in the revisions effective on 
September 26, 2003.  To wit, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes have a total duration 
of at least six weeks during the past 12 months; 40 percent 
is assigned when the incapacitating symptom episodes last at 
least four weeks, but less than six weeks; 20 percent is 
warranted when the incapacitating episodes have a total 
duration of at least two weeks; and 10 percent is assigned 
when the incapacitating episodes last at least one week, but 
less than two weeks.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2004).

There is no new medical evidence associated with the claims 
file relevant to the time period September 26, 2003 to the 
present, or, in other words, the time since the effective 
date of the newest regulatory changes.  Again, the medical 
evidence of record showed that the veteran had full range of 
motion, did not experience pain on cervical range of motion, 
did experience some pain and paresthesias of the hand and 
forearm, but had not had to miss any work due to periods of 
disability.  As such, an increased evaluation to 40 percent 
for the veteran's disability is not warranted under 
Diagnostic Code 5243 in effect after September 26, 2003.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the skin 
under both the old and revised regulations.  However, the 
other regulations relevant to the spine in effect prior to 
September 2002 regarded fractures of the spine, ankylosis of 
the spine, limitation of motion, sacroiliac injury and 
weakness, and lumbosacral strain.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5285 to 5292 and 5294 to 5295 (2001 and 
2002).  The veteran has not been diagnosed with, nor has he 
claimed, any of these conditions.  Likewise, regulations 
relevant to the spine in effect from September 23, 2002 to 
September 26, 2003, regard these same conditions undiagnosed 
and unclaimed by the veteran.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5285 to 5292 and 5294 to 5295 (2003).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disability 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
disability interferes markedly with employment beyond that 
contemplated in the assigned rating, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the decision of 
the RO not to submit this case for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) was 
appropriate.    

Accordingly, the Board finds that an evaluation in excess of 
20 percent for the veteran's service-connected degenerative 
changes of the cervical spine (C6 and T1) with radiculopathy 
and right ulnar neuropathy is not warranted.

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the spine, as well as current clinical 
manifestations of the disabilities, and their effects on the 
veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41 (2004).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.

The evidence, as discussed above, supports a rating of 20 
percent, but no higher, for the veteran's disability from 
September 2001.  See 38 C.F.R. § 3.400 (2004).  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 20 percent for service-
connected degenerative changes of the cervical spine (C6 and 
T1) with radiculopathy and right ulnar neuropathy is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



